PER CURIAM.
Order modified, so as to require the plaintiff, within 20 days from the entry of this order and notice thereof, to give to the defendant a bill of particulars setting forth the following particulars: First, the particular way or manner in which it is claimed that the defendant was careless and negligent in operating and driving an automobile, other than in. failing to sound a warning, or in driving at high and unlawful rate of speed; second, the nature and extent of the injuries sustained by plaintiff, as far as such injuries have developed, and what injuries are claimed to be permanent; third, the period or periods of time during which plaintiff claims to have been confiñed to her bed under medical care and treatment, and the extent of the liability incurred for medical attendance. As so modified, the order is affirmed, without.costs to either party.